1    Carol A. Sobel (SBN 84483)
     LAW OFFICE OF CAROL A. SOBEL
2    725 Arizona Ave.
3    Santa Monica, California 90401
     Tel: (310) 393-3055
4
     Email: carolsobel@aol.com
5
6
     Shayla R. Myers (SBN 264054)                Catherine Sweetser (SBN 271142)
     LEGAL AID FOUNDATION                        SCHONBRUN SEPLOW HARRIS
7    OF LOS ANGELES                              & HOFFMAN LLP
8    7000 S. Broadway                            11543 West Olympic Boulevard
     Los Angeles, CA 90003                       Los Angeles, CA 90064
9
     Tel: (213) 640-3983                         Tel: (310) 396-0731
10   Fax: (213) 640-3988                         Fax: (310) 399-7040
     Email: smyers@lafla.org                     Email: csweetser@sshhlaw.com
11
12   Attorneys for Proposed Intervenors.
13
14                      UNITED STATES DISTRICT COURT

15       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

16
                                            )   CASE NO. 20-CV-02291-DOC-KES
17                                          )
     LA ALLIANCE FOR HUMAN                  )   Hon. David O. Carter
18   RIGHTS, et al.                         )   Courtroom 1
                    Plaintiff(s),           )
19                                          )
                 vs.                        )   PROPOSED INTERVENORS’
20                                          )   REQUEST FOR JUDICIAL NOTICE
     CITY OF LOS ANGELES, et. al.           )
21                                          )   Date: None
                   Defendant(s).            )   Time: None
22                                          )   Ctrm: 1
                                            )
23                                          )
                                            )
24                                          )   Complaint Filed: March 10, 2020
                                            )
25                                          )
26
27
28



                   PROPOSED INTERVENORS’ REQUEST FOR JUDICIAL NOTICE
1            TO THE COURT, PLAINTIFFS, DEFENDANTS AND THEIR
2    ATTORNEYS OF RECORD:
3            Pursuant to Rule 201 of the Federal Rules of Evidence, Proposed
4    Intervenors respectfully request that the Court take judicial notice of the
5    following court documents:
6            1.      Complaint: Civil Rights, Los Angeles Catholic Worker et al. v. Los
7    Angeles Downtown Industrial District Business Improvement District et al., 2:14-
8    cv-07344, Docket No. 1, filed September 19, 2014. A true and correct copy of the
9    complaint is attached as Exhibit A.
10           2.      Stipulated Order of Dismissal, Mitchell et al. v. City of Los Angeles
11   et al., CV16-01750 SJO (JPRx), Docket No. 119, filed May 31, 2019. A true and
12   correct copy of the Stipulated Order of Dismissal is attached as Exhibit B.
13           3.      Order Denying Motion to Intervene for Lack of Jurisdiction,
14   Mitchell et al. v. City of Los Angeles et al. CV16-01750 SJO (JPRx), Docket No.
15   127, filed August 27, 2019. A true and correct copy of the order is attached as
16   Exhibit C.
17           4. The fact that the City of Los Angeles filed Brief of Amicus Curiae of
18   City of Los Angeles on Petition for Writ of Certiorari to the United States Court
19   of Appeal for the Ninth Circuit on City of Boise v. Martin, Case No. 19-247, filed
20   on September 25, 2019. A true and correct copy of the docket of the United
21   States Supreme Court is attached as Exhibit D.
22           5.      The County of Los Angeles joined the Brief of Amicus Curiae of
23   California State Association of Counties and 33 California Counties and Cities on
24   Petition for Writ of Certiorari to the United States Court of Appeal for the Ninth
25   Circuit on City of Boise v. Martin, Case No. 19-247, filed on September 25, 2019.
26   A true and correct copy of the docket of the United States Supreme Court is
27   attached as Exhibit D.
28   ///

                                                         2
     ____________________________________________________________________________________________________
1            6.      Central City East Association joined the Brief of Amicus Curiae
2    International Downtown Association, California Downtown Association, Central
3    City East Association Of Los Angeles, Hollywood Property, Owners’ Alliance,
4    Historic Business Improvement District, Property Owners Association, and
5    Downtown Property Owner Association in Support of Petitioner for Writ of
6    Certiorari to the United States Court of Appeal for the Ninth Circuit on City of
7    Boise v. Martin, Case No. 19-247, filed on September 25, 2019. A true and
8    correct copy of the docket of the United States Supreme Court is attached as
9    Exhibit D.
10           Federal Rule of Evidence (“Fed. R. Evid.”) 201 permits a Court to take
11   judicial notice of a “fact that is not subject to reasonable dispute because it (1) is
12   generally known with the trial court’s territorial jurisdiction; or (2) can be
13   accurately and readily determined from sources whose accuracy cannot be
14   reasonably be questioned.” Fed. R. Evid. 201(b).
15           A court “may take judicial notice of undisputed matters of public record,
16   including documents on file in federal or state courts.” Harris v. Cty. of Orange,
17   682 F.3d 1126, 1132 (9th Cir. 2012) (internal citations omitted)
18           Proposed Intervenors request this Court take judicial notice of the
19   following documents, which are all on file in federal court.
20
21   Dated: March 18, 2020 Respectfully submitted,
22                                   LAW OFFICE OF CAROL SOBEL
23                                   LEGAL AID FOUNDATION OF LOS ANGELES
24                                   SCHONBRUN SEPLOW
                                     HARRIS & HOFFMAN LLP
25
26
27                                                  /s/ Catherine Sweetser
                                             By: Catherine Sweetser
28
                                             Attorneys for Plaintiffs for Intervenors

                                                         3
     ____________________________________________________________________________________________________
